Douglas, J.,
dissenting. I respectfully dissent from the foregoing analysis of the majority.
I believe today’s opinion will cause unnecessary confusion regarding the continued viability of the harmless error doctrine as enunciated in State v. Williams (1983), 6 Ohio St. 3d 281, 6 OBR 345, 452 N.E. 2d 1323. The majority’s decision contradicts the holding of that landmark decision, yet leaves the reader to question, totally without guidance, whether Williams is still good law.
In paragraphs three and six of the syllabus in Williams, supra, this court stated:
“To be deemed nonprejudicial, error of constitutional dimension must be harmless beyond a reasonable doubt.”
“Where constitutional error in the admission of evidence is extant, such error is harmless beyond a reasonable doubt if • the remaining evidence, standing alone, constitutes overwhelming proof of defendant’s guilt.”
Thus, even where constitutional error has been committed, such error is harmless beyond a reasonable doubt if the remaining evidence constitutes overwhelming proof of the defendant’s guilt. The record in the case now before us reveals that any error which may have occurred during the course of appellant’s trial was harmless beyond a reasonable doubt.
*198Initially, the court of appeals correctly noted, and a review of the record shows, that the vast majority of the hearsay evidence admitted in this case was cumulative of other properly admitted evidence. Thus, while the admission of such evidence was error, it clearly was not, and the majority readily admits, prejudicial.
Moreover, the record reflects that appellant actively participated in the “scheme” to steal the 1980 Porsche. Appellant, on behalf of Richmond Associates, filed a fraudulent insurance claim for $30,000 with Aetna. Appellant additionally signed a sworn proof of loss statement and gave a tape-recorded statement to the Aetna claims adjuster,5 in which he represented *199that he had driven the Porsche to New York City so that the front-end damage could be repaired, stored the repaired vehicle in his mother’s garage for four months following the repairs and had personally instructed an Auto Cars, Inc. employee to retrieve the Porsche from New York, drive it to Pittsburgh and sell it to potential buyers in Pittsburgh.
However, the record reveals that the Porsche was totally undrivable. The car had suffered such severe front-end damage that it could be transported only by a vehicle carrier. The record further shows that the Porsche was not in a drivable condition when appellant and Richmond Associates, in which appellant was a shareholder, leased the vehicle in 1982. Additionally, the record reveals that appellant did not drive, supervise or arrange to have the Porsche transported to New York for repairs and subsequent storage in his mother’s garage. Finally, appellant did not direct the employee to take the car to Pittsburgh. The record clearly reflects that appellant did not know the employee was in Pittsburgh until the same employee returned from Pittsburgh and related the “facts surrounding the theft” to appellant.
Therefore, while error did occur when certain hearsay evidence was admitted, that evidence was cumulative of other properly admitted evidence and therefore not prejudicial. Further, notwithstanding the admission of the tainted evidence, the properly admitted evidence constituted overwhelming evidence of appellant’s guilt and therefore was harmless beyond a reasonable doubt. Accordingly, I would affirm the judgment of the court of appeals and thereby affirm appellant’s conviction.
Holmes, J., concurs in the foregoing dissenting opinion.
<<* * 4c

 The tape-recorded statement given by appellant to the Aetna claims adjuster provided in part:
* *
“Q. Okay, Dr. DeMarco, we insure you under a business auto policy 02FJ237397CCA uh, the name insured on the policy is Richmond Associates, is that correct?
“A. Yes.
t(Ht :k sfc
“Q. Okay, and what is your capacity in the association, sir?
“A. Uhm, the Richmond Associates is a corporation, I’m the president of that corporation.
“Q. Alright, uh, it is my understanding that you had leased this involved vehicle from Commercial Commerce Leasing?
“A. Yes.
((ik * *
“Q. Okay, uh can you tell me some of the details involving the theft of the vehicle.
“A. Yes, the car was, uh, I asked Dennis Dunagan to pick up the car and he was to, we was trying to market the car to sell it before the lease was up and he uh, was in Pittsburgh with the automobile and, uhm, he was to meet prospective people at the Holiday Inn and was in using the telephone and, uh, when he came out the car was stolen. He was inside for a period of hours, I guess, it said in the police report.
<<* # *
“Q. Alright, can you tell me something about him, uh, what is his capacity with the —
“A. Uh, he works for another company, uhm, and he deals with cars all the time, and he’s a friend and I asked him because he knew some people in Pittsburgh that he could sell the car to, and uh, he was getting in touch with them trying to sell it.
<<9k 9k *
“Q. Okay, uh, and you had a number of buyers, prospective buyers, there in the Pittsburgh area?
“A. Right.
<<9k 9k 9k
“Q. Okay, alright, uh, can you tell me if there is any involvement between Commercial Commerce Leasing, and any of the officers of Richmond and Associates?
“A. No, none.
“Q. None whatsoever?
“A. No.
“Q. Uh, is it, has there been any prior transactions between the two organizations before?
“A. No.
“Q. Okay, uh, we have been able to determine that your lease on this vehicle started in August of ’82, we have been told by your agency that you did not take out insurance on the vehicle until 1-24-83. Can you tell me where the insurance coverage was on the vehicle during this period of August to January?
*199“A. Uh, there wasn’t any. The car was stored in a garage, there was no need to insure it.
“Q. Okay, uh, where was it stored?
“A. In New York.
“Q. Okay, who had the vehicle in New York, uh, was it someone from your association who had the vehicle in New York, or —
“A. No, it was at my mother’s house. She lives in Long Island.
“Q. Okay, but you, you picked up the vehicle from the lease company here in Cleveland and then drove it to New York?
“A. Yes.
“Q. Okay, and when? January, December, January you picked the vehicle up from New York and brought it back to Ohio?
“A. No, it wasn’t brought until, he had just picked it up, when was it, May? It was just picked up in May.
“Q. Okay, so —
“A. It really wasn’t in Ohio at all.
“Q. The vehicle was never in Ohio.
“A. Well, it was here originally, sure. You know, and uh, it needed, what happened was it needed some repairs on the front end which was [sic] done in New York and it was put in the mother’s garage and left there, so.
4c